Exhibit 10.1

FORM OF AMENDMENT TO CHANGE-IN-CONTROL SEVERANCE AGREEMENT

[Note to Draft: This is the Amendment for Goldfarb, Mann and Styslinger.]

THIS AMENDMENT, dated as of December 18, 2008, by and between SeaChange
International, Inc., with its principal place of business at 50 Nagog Park,
Acton, MA 01720 (the “Company”) and                                         
(the “Executive”).

WHEREAS, the Company and the Executive have entered into a Change-In-Control
Severance Agreement dated as of July 30, 2004 (the “Agreement”);

WHEREAS, the Compensation and Stock Option Committee of the Board of Directors
of the Company has authorized the amendment of such Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and treasury
regulations thereunder (“Section 409A”);

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows:

1. Paragraph (i) in the definition of “Change in Control” in Section 1 of the
Agreement is deleted in its entirety and the following is substituted in its
place:

“(i) the members of the Board at the beginning of any consecutive
12-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 12-calendar-month period, shall be deemed to be an Incumbent
Director;”

2. The following is added as a new paragraph following Paragraph (iii) in the
definition of “Change in Control” in Section 1 of the Agreement:

“Notwithstanding the foregoing, none of the foregoing event(s) shall constitute
a Change in Control unless such event(s) constitute a “change in the ownership
or effective control” or a change “in the ownership of a substantial portion of
the assets,” in each case within the meaning of Section 409A(a)(2)(A)(v) of the
Code and any regulations and other guidance in effect from time to time
thereunder including without limitation Notice 2005-1.”



--------------------------------------------------------------------------------

3. The following is added as new Section 2.4:

2.4 The Company and the Executive acknowledge and agree that the provisions for
payments and benefits or reimbursements in Sections 2.2 and 3.1 of this
Agreement (the “Deferred Compensation”) may constitute a “nonqualified deferred
compensation plan” that is subject to Section 409A. The Company and the
Executive intend to administer the Deferred Compensation in a manner that at all
times is either exempt from or complies in form and operation with the
applicable limitations and standards of Section 409A. Therefore, notwithstanding
anything else contained herein, the following limitations are expressly imposed
with respect to the Deferred Compensation.

(a) The Executive’s entitlement to receive or begin receiving payment of the
Deferred Compensation is conditioned upon the Executive’s separation from
service. For this purpose, the Executive shall have separated from service if
and only if his level of services to the Company and its affiliates decreases
and is expected to remain at a level equal to twenty percent (20%) or less of
the average level of services performed by the Executive during the immediately
preceding 36-month period.

(b) If the Executive is a “specified employee” as defined in Section 409A with
respect to the Company upon his separation from service, then any payment
required hereunder, to the extent such payment would constitute deferred
compensation for purposes of Section 409A that is payable on account of the
Executive’s separation from service, shall be deferred and shall not be paid to
the Executive until the date that is the later of (1) the date such payment is
due under the terms of this Agreement, or (2) 6 months and 1 day following the
date of the Executive’s separation from service.

(c) It is intended that each installment, if any, of the payments and benefits
constituting Deferred Compensation shall be treated as a separate “payment” for
purposes of Section 409A. Neither the Company nor the Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

(d) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.
All expenses or other reimbursements that are taxable income to the Executive
shall in no event be paid later than the last day of the second taxable year
following the taxable year in which the Executive separated from service. With
regard to any provision herein for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, the amount of expenses eligible for reimbursement
or in-kind benefits provided during any taxable year shall not affect the
expenses eligible for reimbursement or in-kind benefits to be provided in any
other taxable year,



--------------------------------------------------------------------------------

provided that the foregoing clause shall not be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Internal
Revenue Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and such payments shall be made on or before
the last day of the Executive’s taxable year following the taxable year in which
the expense was incurred.

4. In all other respects, the Agreement shall remain in full force and effect.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
as of the day and year first set forth above.

 

SEACHANGE INTERNATIONAL, INC. By:  

 

Name:   Title:  

 

[Name of Employee], Individually